Cite as 2014 Ark. App. 229



                 ARKANSAS COURT OF APPEALS

                                        DIVISION II
                                      No.CV-13-1056

                                                Opinion Delivered   April 9, 2014

 CARL SKAGGS                            APPEAL FROM THE CIRCUIT
                              APPELLANT COURT OF WASHINGTON
                                        COUNTY
 V.                                     [NO. JV-12-228]

 ARKANSAS DEPARTMENT OF        HONORABLE STACEY
 HUMAN SERVICES and MINOR      ZIMMERMAN, JUDGE
 CHILD
                     APPELLEES AFFIRMED


                             RHONDA K. WOOD, Judge


       Carl Skaggs appeals the termination of his parental rights to his son, J.S. Skaggs

challenges the circuit court’s finding that it was in the child’s best interest to terminate

Skaggs’s parental rights. We find no error and affirm.

                                I. Facts and Procedural History

       The Department of Human Services (DHS) placed J.S. in custody on May 8, 2012,

after his mother admitted to using methamphetamine and valium during her pregnancy.

DHS offered services to both parents, including random drug screens and drug-and-

alcohol assessments.

       The court terminated the mother’s parental rights in October 2012. Shortly after

the termination, Skaggs married the mother. He began missing visits with J.S. and failed to

submit to random, court-ordered drug screens. On April 10, 2013, Skaggs tested positive
                                 Cite as 2014 Ark. App. 229


for methamphetamines and amphetamines on a hair-follicle test. In April 2013, the court

found that Skaggs had failed to pay child support. The Department of Human Services

filed a petition to terminate Skaggs’s parental rights in May 2013, and in August 2013, the

circuit court terminated them. At that point, J.S. had been out of the home for seventeen

months. Skaggs filed a timely notice of appeal.

                             II. Standard of Review and Applicable Law

       This court reviews termination-of-parental-rights cases de novo. Dinkins v. Ark.

Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). Grounds for termination of

parental rights must be proved by clear and convincing evidence. M.T. v. Ark. Dep’t of

Human Servs., 58 Ark. App. 302, 952 S.W.2d 177 (1997). This court reviews the circuit

court’s finding that a disputed fact was proved by clear and convincing evidence for clear

error and gives due regard to the opportunity of the trial court to judge the credibility of

the witness. Id. A finding is clearly erroneous when, although there is evidence to support

it, the reviewing court on review of the entire evidence is left with a definite and firm

conviction that a mistake has been made. Dinkins, supra. Termination of parental rights is

an extreme remedy and in derogation of the natural rights of parents, but parental rights

will not be enforced to the detriment or destruction of the health and well-being of the

child. M.T., supra.

       The termination of parental rights is a two-step process that requires the circuit

court to find that the parent is unfit and that termination is in the best interest of the child.

L.W. v. Ark. Dep’t of Human Servs., 2011 Ark. App. 44, 380 S.W.3d 489. The first step

requires proof of one or more of the statutory grounds for termination. Ark. Code Ann. §

                                               2
                                Cite as 2014 Ark. App. 229


9-27-341(b)(3)(B) (Supp. 2013). The second step requires consideration of whether the

termination of parental rights is in the juvenile’s best interest. Ark. Code Ann. § 9-27-

341(b)(3)(A). Consideration of whether termination is in the juvenile’s best interest

includes the following: (1) the likelihood that the juvenile will be adopted if the

termination petition is granted and (2) the potential harm, specifically addressing the health

and safety of the child, caused by returning the child to the custody of the parent, parents,

or putative parent or parents. Ark. Code Ann. § 9-27-341(b)(3)(A)(i)–(ii). The court,

however, does not have to determine that every factor considered be established by clear

and convincing evidence; instead, after considering all the factors, the evidence must be

clear and convincing that the termination is in the best interest of the child. L.W., supra.

       Skaggs only challenges the circuit court’s best-interest finding. Because he does not

challenge the statutory grounds for the circuit court’s findings, our review is limited to

whether the circuit court erred when it found that termination was in J.S.’s best interest.

                                          III. Discussion

       The circuit court did not err when it found that termination of Skaggs’s parental

rights was in J.S.’s best interest. The court made more than sufficient findings in regard to

the adoptability of J.S. and the potential harm that might occur absent termination. First,

the caseworker testified that if the court were to terminate Skaggs’s parental rights, J.S

would be adoptable. A caseworker’s testimony that a juvenile is adoptable is sufficient to

support an adoptability finding. Cobbs v. Ark. Dep’t of Human Servs., 87 Ark. App. 188,

189 S.W.3d 487 (2004). Further, the current foster parent testified that she would be

willing to be the adoptive placement.

                                              3
                                Cite as 2014 Ark. App. 229


       Second, there was also clear evidence of potential harm. At the permanency-

planning hearing, the circuit court found that it was contrary to J.S.’s best interest to

return him to Skaggs’s custody for the following reasons: (1) two weeks before the

hearing, Skaggs had tested positive for methamphetamine; (2) he had failed to submit to

weekly drug screens; (3) he had failed to pay child support; and (4) he had married the

mother immediately following the termination of her parental rights.

       Skaggs’s continued use of illegal drugs and his failure to submit to weekly drug

screens were evidence of potential harm to J.S. On April 10, 2013, Skaggs’s hair-follicle

drug screen tested positive for methamphetamines. This was more than a year after

removal. Skaggs had struggled with illegal-drug addiction in the past and had served prison

time for manufacturing methamphetamine. Evidence of continued illegal-drug use is

sufficient to support a potential-harm finding. Campbell v. Ark. Dep’t of Human Servs.,

2013 Ark. App. 84, __ S.W.3d __.

       Skaggs’s marriage to the mother (whose parental rights had been terminated) was

additional evidence of potential harm to J.S. The court adjudicated J.S. dependent-

neglected based on his mother’s illegal-drug use during her pregnancy. She, similarly to

Skaggs, has a long history of substance abuse. The circuit court noted that she had her

parental rights terminated to five other children. She continued to use drugs after J.S. had

been placed in DHS custody. The court made findings that the mother could not properly

and safely care for a child. Yet, following the termination of the mother’s rights, Skaggs

married her. The court did not err in its finding that Skaggs’s marriage to the mother was

detrimental to the child and created a significant risk of harm to J.S. Our courts have

                                             4
                                Cite as 2014 Ark. App. 229


affirmed termination cases in which a parent continues to have contact with someone who

harmed the child through abuse or neglect. See Tadlock v. Ark. Dep’t of Human Servs., 2009

Ark. App. 841, 372 S.W.3d 403.

       The circuit court concluded that, because J.S. was already in a home where the

foster parent stood ready to adopt and because Skaggs continued to expose J.S. to potential

harm due to drug use and possible contact with the mother, termination of Skaggs’s

parental rights was in the best interest of J.S. This finding was not clearly erroneous and

we affirm.

      Affirmed.

      WYNNE and GRUBER, JJ., agree.

       Walters, Gaston, Allison & Parker, by: Troy Gaston, for appellant.

       Tabitha B. McNulty, County Legal Operations; and Chrestman Group, PLLC, by:

   Keith L. Chrestman, for appellees.




                                              5